Citation Nr: 0410050	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-05 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a disorder of the 
elbows.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for periodontal disease.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left hip.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for impingement syndrome of the left shoulder.

9.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

10.  Entitlement to an initial compensable evaluation for 
peripheral vascular disease of the right subclavian artery.

11.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

12.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

13.  Entitlement to an initial compensable evaluation for tension 
headaches.

14.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to September 
1974 and from July 1984 to December 2000.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in May 2001 by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This decision decides the appeal on the issue of entitlement to 
service connection for high cholesterol.  The remaining issues on 
appeal are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


FINDING OF FACT

An elevated cholesterol reading is a laboratory finding and not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury for 
which applicable law permits compensation or service connection. 
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), redefined 
VA's obligations with respect to its duties to notify and assist a 
claimant.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

As discussed in detail in the reasons and bases herein below, the 
veteran's claim of entitlement to service connection for high 
cholesterol is being denied on the basis that elevated cholesterol 
readings are laboratory findings not considered a disability for 
VA compensation purposes.  In a statement of the case furnished in 
February 2002, the RO notified the veteran that such was the 
reason for the denial of this claim and also included notice to 
the veteran as to the criteria governing entitlement to service 
connection and the evidence considered.  The fact that the veteran 
has high cholesterol is not in dispute; rather, the claim is being 
denied for lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As such, there is no 
additional information or evidence that could substantiate the 
claim of entitlement to service connection for high cholesterol, a 
laboratory finding.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Board 
recognizes that the veteran has asserted a possible connection 
between his heart disease and cholesterol, but that he is 
separately service connected for his heart disease and thus 
entitled to compensation benefits based on consideration of all 
disability manifestations attributed thereto.  

The United States Court of Appeals for Veterans Claims (Court) has 
held that where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance of 
the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 
(2003); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no benefit 
flowing to the veteran").  

Based on these particular facts, the Board is satisfied that VA 
has complied with the notification and assistance requirements of 
the VCAA and the implementing regulations, and, to the extent any 
deficiencies exist, the failure to correct such is nonprejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Accordingly, the Board will proceed to adjudicate the 
merits of this claim.  

II.  Legal Criteria and Analysis

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  Service connection presupposes a 
diagnosis of a current disease.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The record reveals that the veteran takes medication to lower his 
cholesterol level, which first became elevated during his active 
service.  The Board does not dispute these facts.  The Board notes 
that, in his substantive appeal, received in April 2002, the 
veteran asked if it was possible that his heart problems were 
related to high cholesterol.  The Board points out to the veteran 
that he is service connected for coronary artery disease and he is 
thus entitled to compensation for any disabling manifestations of 
coronary artery disease, to include any manifestations that may be 
attributable to the effects of cholesterol.  However, in the 
instant appeal the veteran is seeking entitlement to service 
connection for high cholesterol itself.  Elevated cholesterol is 
only a laboratory finding and not a disability for VA compensation 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  As such 
there is no entitlement under the law to the benefit the veteran 
is seeking.  For that reason, service connection may not be 
granted for high cholesterol.  Sabonis, supra.  


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations with regard to the remaining issues on appeal.  Thus, 
remand to accomplish additional notification is indicated.

In addition, with regard to VA's duty to assist the veteran, the 
Board notes that the development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran's 
representative has pointed out that the most recent VA 
examinations to evaluate the veteran's service-connected 
orthopedic and gastrointestinal disabilities and his service-
connected headaches were performed in July and August 2000, more 
than 3 1/2 years ago.  The veteran's representative argues that 
such examinations are not adequate for current rating purposes, 
and the Board agrees.  Therefore, while this case is in remand 
status, the veteran may be afforded additional pertinent VA rating 
examinations.  The Board points out to the veteran that, when a 
claimant, without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be denied.  
38 C.F.R. § 3.655 (2003).

Finally, the Board notes that, in his substantive appeal, received 
in April 2002, the veteran clarified that he was seeking not only 
compensation benefits but also entitlement to dental treatment 
from VA for his periodontal disease.  A claim for service 
connection is also considered to be a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302.  On remand, the 
RO should ensure that appropriate consideration is given to the 
veteran's dental claim.

Under the circumstances, this case is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran a letter that complies with the 
notification requirements of the VCAA and its implementing 
regulations.  The RO should specifically advise the veteran of the 
evidence considered and the reasons and bases for the denial of 
his claims, and inform him of the specific nature of evidence 
necessary to substantiate each the claims remaining on appeal.  
The RO should advise the veteran as to what evidence, if any, VA 
will request on his behalf, and what evidence the veteran should 
provide.  The RO should also invite the veteran to submit any 
evidence in his possession that is potentially probative of his 
claims.  

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran.  If the RO is unable to obtain any pertinent evidence 
identified by the veteran, it should so inform the veteran and 
request him to submit the outstanding evidence.

3.  The RO should then arrange for the veteran to undergo 
orthopedic, gastrointestinal, and neurological examinations.  The 
veteran is advised that his failure to report for the scheduled 
examinations, without good cause, may result in a denial of his 
claims.  38 C.F.R. § 3.655.  The examiners must review the 
pertinent medical records in the claims file.  

a)  The orthopedic examiner should evaluate the current severity 
of the veteran's degenerative joint disease of the left hip, 
impingement syndrome of the left shoulder, and residuals of a 
fracture of the left ankle.  With regard to each such joint, the 
examiner should report ranges of active and passive motion.  The 
examiner should comment as to the presence and degree, or absence 
of weakened movement, fatigability, incoordination, pain, atrophy, 
swelling or other factors and state whether there is objective 
evidence of pain on use.  The examiner should comment as to 
whether the veteran experiences flare-ups.  The examiner should 
identify whether additional disability, in terms of additional 
degrees of lost motion, results due to pain on use or during 
periods of flare-ups.  The examiner is otherwise requested to 
identify any joint deformity, dislocations or other disabling 
pathology attributable to the service-connected orthopedic 
disabilities.

b)  The gastrointestinal examiner should evaluate the current 
severity of the veteran's irritable bowel syndrome, 
gastroesophageal reflux disease (GERD), and hemorrhoids.  With 
regard to irritable bowel syndrome, the examiner should report the 
severity and frequency of any disturbance of bowel function and 
the severity of any abdominal distress, diarrhea, and/or 
constipation.  With regard to GERD, the examiner should report the 
nature and frequency of any associated epigastric distress with 
dysphagia, pyrosis, or regurgitation and any associated symptoms 
of pain, vomiting, material weight loss, hematemesis, melena, or 
anemia. With regard to hemorrhoids, the examiner should report the 
size and severity of the veteran's hemorrhoids and whether they 
are irreducible with excessive redundant tissue evidencing 
frequent recurrences and whether they are manifested by persistent 
bleeding or secondary anemia or fissures.

c)  The neurological examiner should determine whether the 
veteran's tension headaches have been prostrating and, if so, the 
frequency of such prostrating headaches.

4.  VA should then review the claims file and undertake any 
additional notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002) and its implementing 
regulations, consistent with all governing legal authority.  

5.  Then, the RO should readjudicate the claims remaining on 
appeal based on review of the entire evidentiary record.  The RO 
should adjudicate the veteran's dental claim consistent with Mays 
v. Brown, 5 Vet. App. 302.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he and his representative 
should be furnished a supplemental statement of the case and 
afforded the appropriate period of time to respond.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Improvement Act of 1994, Pub. L. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



